Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered on March 13, 1987, unanimously modified on the law and the facts, and a new trial ordered solely on the issue of damages and otherwise affirmed, without costs and without disbursements, unless plaintiff, within 20 days after service of a copy of the order herein, with notice of entry, upon her attorney, serves and files in the office of the trial court a written stipulation consenting to reduce the verdict in her favor to $450,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment as so reduced is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sandler, J. P,, Kassal, Ellerin, Wallach and Smith, JJ.